Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-CV-00419-WJM-KLM

   DAVID KATT, on behalf of himself and
   all others similarly situated,

   Plaintiffs,

   vs.

   SASQUATCH CASINO, LLC,

   Defendant

                                     ANSWER AND DEFENSES


           Defendant Sasquatch Casino, LLC (“Defendant”) responds to plaintiff David Katt’s

   (“Plaintiff”) Complaint, filed February 19, 2020 (Doc. 1) (“Complaint”), as follows:

                                               ANSWER

           1.     Defendant admits that Plaintiff asserts the claims set forth in the Complaint, and

   denies any remaining allegations of Paragraph 1 of the Complaint.

           2.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 2 of the Complaint, and therefore denies those allegations.

           3.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 3 of the Complaint, and therefore denies those allegations.

           4.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 4 of the Complaint, and therefore denies those allegations.

           5.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 5 of the Complaint, and therefore denies those allegations.
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 2 of 10




          6.      Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 6 of the Complaint, and therefore denies those allegations.

          7.      Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 7 of the Complaint, and therefore denies those allegations.

          8.      Defendant denies the factual allegations of Paragraph 8 of the Complaint.

   Subparagraphs 8.a through 8.f describe the relief sought by Plaintiff and do not require an

   admission or denial.

          9.      Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 9 of the Complaint, and therefore denies those allegations.

                                       JURISDICTION AND VENUE

          10.     Defendant admits that the Court has subject-matter jurisdiction over this case.

          11.     Defendant admits that venue is proper in the District of Colorado.

          12.     Defendant admits that it is subject to personal jurisdiction in the District of

   Colorado. Defendant denies all other allegations of Paragraph 12 of the Complaint.

           13.    Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 13 of the Complaint, and therefore denies those allegations.

          14.     Defendant admits that it advertises through its website and that it conducts

   business with Colorado residents at its physical location. Defendant denies the remaining

   allegations of Paragraph 14 of the Complaint.

          15.     Defendant does not contest the Court’s authority under 28 U.S.C. Sections 2201

   and 2202.




                                                    2
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 3 of 10




                                                  PARTIES

          16.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 16 of the Complaint, and therefore denies those allegations.

          17.     Defendant admits the allegations of Paragraph 17 of the Complaint.

          18.     Paragraph 18 states a legal conclusion that does not require an admission or

   denial. To the extent that Paragraph 18 contains any factual allegations, Defendant denies those

   allegations.

                                           NATURE OF ACTION

          19.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 19 of the Complaint, and therefore denies those allegations.

          20.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 20 of the Complaint, and therefore denies those allegations.

          21.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 21 of the Complaint, and therefore denies those allegations.

          22.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 22 of the Complaint, and therefore denies those allegations.

          23.     Defendant admits the allegations of the first two sentences of Paragraph 23 of the

   Complaint. Defendant denies the remaining allegations of Paragraph 23 of the Complaint.

                                         STATEMENT OF FACTS

          24.     Defendant admits that it operates a physical location and a website, and denies the

   remaining allegations of Paragraph 24 of the Complaint.

          25.     Defendant admits the allegations of Paragraph 25 of the Complaint.


                                                    3
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 4 of 10




          26.     Defendant admits that it operates a physical location and a website, and denies the

   remaining allegations of Paragraph 26 of the Complaint.

          27.     Defendant denies the allegations of Paragraph 27 of the Complaint.

          28.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 28 of the Complaint, and therefore denies those allegations.

          29.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 29 of the Complaint, and therefore denies those allegations.

          30.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 30 of the Complaint, and therefore denies those allegations.

          31.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 31 of the Complaint, and therefore denies those allegations.

          32.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 32 of the Complaint, and therefore denies those allegations.

          33.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 33 of the Complaint, and therefore denies those allegations.

          34.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 34 of the Complaint regarding Plaintiff’s intent, and

   therefore denies those allegations. Defendant denies all other allegations of Paragraph 34 of the

   Complaint.

          35.     Defendant denies the allegations of the first sentence of Paragraph 35 of the

   Complaint. Defendant lacks knowledge or information sufficient to form a belief as to the truth




                                                    4
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 5 of 10




   of the allegations of the second sentence of Paragraph 35 of the Complaint, and therefore denies

   those allegations.

          36.     Defendant denies the allegations of Paragraph 36 of the Complaint.

          37.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 37 of the Complaint, and therefore denies those allegations.

          38.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 38 of the Complaint, and therefore denies those allegations.

          39.     Defendant denies the allegations of Paragraph 39 of the Complaint.

          40.     The first sentence of Paragraph 40 states a legal conclusion that does not require

   an admission or denial. Defendant lacks knowledge or information sufficient to form a belief as

   to the truth of the remaining allegations of Paragraph 40 of the Complaint, and therefore denies

   those allegations.

          41.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 41 of the Complaint, and therefore denies those allegations.

          42.     Defendant denies the allegations of Paragraph 42 of the Complaint.

          43.     Defendant denies the allegations of Paragraph 43 of the Complaint.

          44.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 44 of the Complaint, and therefore denies those allegations.

          45.     The ADA is a statute of the United States that speaks for itself and requires no

   admission or denial. Defendant denies any remaining allegations of Paragraph 45 of the

   Complaint.




                                                    5
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 6 of 10




             46.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 46 of the Complaint, and therefore denies those allegations.

             47.   Paragraph 47 states a legal conclusion that does not require an admission or

   denial.

             48.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 48 of the Complaint, and therefore denies those allegations.

             49.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 49 of the Complaint, and therefore denies those allegations.

             50.   Defendant denies the allegations of Paragraph 50 of the Complaint.

                                     CLASS ACTION ALLEGATIONS

             51.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 51 of the Complaint, and therefore denies those allegations.

             52.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 52 of the Complaint, and therefore denies those allegations.

             53.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 53 of the Complaint, and therefore denies those allegations.

             54.   Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 54 of the Complaint, and therefore denies those allegations.

             55.   Paragraph 55 states a legal conclusion that does not require an admission or

   denial.

             56.   Paragraph 56 states a legal conclusion that does not require an admission or

   denial.


                                                    6
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 7 of 10




          57.     Defendant lacks knowledge or information sufficient to form a belief as to the

   truth of the allegations of Paragraph 57 of the Complaint, and therefore denies those allegations.

                                   FIRST CAUSE OF ACTION
                          VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          58.     In response to the allegations of Paragraph 58 of the Complaint, Defendant

   incorporates its responses to the allegations in Paragraphs 1 through 57 of the Complaint.

          59.     The ADA is a statute of the United States that speaks for itself and requires no

   admission or denial. Defendant denies any remaining allegations of Paragraph 59 of the

   Complaint.

          60.     Defendant admits the allegations of the first sentence of Paragraph 60 of the

   Complaint. Defendant denies the allegations of the second sentence of Paragraph 60 of the

   Complaint.

          61.     Paragraph 61 states legal conclusions that do not require an admission or denial.

   To the extent that a response is required, Defendant denies the allegations of Paragraph 61 of the

   Complaint.

          62.     Paragraph 62 states legal conclusions that do not require an admission or denial.

   To the extent that a response is required, Defendant denies the allegations of Paragraph 62 of the

   Complaint.

          63.     The ADA is a statute of the United States that speaks for itself and requires no

   admission or denial. To the extent that a response is required, Defendant denies the allegations of

   Paragraph 63 of the Complaint.




                                                    7
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 8 of 10




          64.     Defendant denies any violation of the ADA. Defendant lacks knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 64

   of the Complaint, and therefore denies those allegations.

          65.     Paragraph 65 does not state any factual allegations that require an admission or

   denial. To the extent that a response is required, Defendant denies the allegations of Paragraph

   65 of the Complaint.

                                       SECOND CAUSE OF ACTION
                                         DECLARATORY RELIEF

          66.     In response to Paragraph 66 of the Complaint, Defendant incorporates its

   responses to the allegations in Paragraphs 1 through 65 of the Complaint.

          67.     Defendant denies that there is an actual controversy between the parties, and

   denies all other allegations of Paragraph 67 of the Complaint.

          68.     Defendant denies the allegations of Paragraph 68 of the Complaint.

          69.     Defendant denies all factual allegations set forth in the “Prayer for Relief”,

   Paragraphs 69 through 74 of the Complaint.

          70.     Defendant denies all factual allegations set forth in the Complaint not expressly

   admitted in the Answer.

                                                DEFENSES

          Defendant asserts the following defenses to Plaintiff’s Complaint:

          1.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

          2.      Plaintiff’s complaint fails to establish the necessary elements for a class action.

          3.      Defendant reserves the right to assert additional defenses.



                                                    8
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 9 of 10




          WHEREFORE, Defendant respectfully requests that the Court dismiss Plaintiff’s

   Complaint with prejudice, award Defendant its litigation costs and attorney fees as permitted by

   law, and for such other and further relief as the Court deems just and proper.

          Respectfully submitted this 27th day of August, 2020.

                                                    HOSKIN FARINA & KAMPF
                                                    Professional Corporation


                                                    By        s/ John T. Howe
                                                         John T. Howe, Reg. #18845
                                                         David M. Dodero, Reg. #24537
                                                         Attorneys for Sasquatch Casino, LLC
                                                         200 Grand Avenue, Suite 400
                                                         Post Office Box 40
                                                         Grand Junction, Colorado 81502-0040
                                                         Telephone No.: (970) 986-3400
                                                         Fax No.: (970) 986-3401
                                                         E-mail Address: jhowe@hfak.com
                                                                         ddodero@hfak.com




                                                    9
Case 1:20-cv-00419-WJM-KLM Document 23 Filed 08/27/20 USDC Colorado Page 10 of 10




                                  CERTIFICATE OF SERVICE

   The undersigned hereby certifies that on this 27th day of August, 2020, a copy of the foregoing
   ANSWER AND DEFENSES was served, as follows:

           Ari H. Marcus                              _____ Via Federal Express
           Marcus & Zelman, LLC                             Via U.S. Mail
           701 Cookman Avenue, Suite 300                    Via E-mail
           Asbury Park, New Jersey 07712              _____ Via Facsimile
           E-mail: ari@marcuszelman.com                  X Via CM/ECF


                                                      s/ Angela Classen

                                                   HOSKIN, FARINA & KAMPF, P.C.
                                                   200 Grand Avenue, Suite 400
                                                   Grand Junction, Colorado 81502-0040
                                                   Telephone: (970) 986-3400
                                                   Facsimile: (970) 986-3401
                                                   E-mail: aclassen@hfak.com




                                                 10
